


EXHIBIT 10.47
Comverse Technology, Inc.
2005 Stock Incentive Compensation Plan
Deferred Stock Award Agreement
reference number: 010-0__
SECTION 1.GRANT OF DEFERRED STOCK UNITS.
(a)Award. On the terms and conditions set forth in this Agreement, the Company
granted to _____________ (the “Grantee”) a total of ___________ Deferred Stock
Units (the “Granted Units”) on _____________ (the “Grant Date”).
(b)Shareholder Rights. The Grantee (or any successor in interest) shall not have
any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).
(c)Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement shall have the meaning set forth in the Plan.
(d)Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.
SECTION 2.NO TRANSFER OR ASSIGNMENT OF AWARD.
This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee's spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee's former spouse in accordance with a domestic relations order.
SECTION 3.VESTING; TERMINATION OF SERVICE.
(a)Vesting. This award shall vest with respect to _____ percent (__%) of the
Granted Units on the first anniversary of the Grant Date, _____percent (__%) of
the Granted Units on the second anniversary of the Grant Date, and _____percent
(__%) of the Granted Units on the third anniversary of the Grant Date[, or, in
each case, such earlier date as may be determined pursuant to the Comverse
Technology, Inc. Executive Severance Protection Plan, as amended from time to
time (the “Executive Severance Protection Plan”)]1/[or such earlier date as may
be determined pursuant to any other




--------------------------------------------------------------------------------




subsection of this Section 3]2 (each, a “Vesting Date”).
(b)Termination of Continuous Service. [Subject to the terms of the Executive
Severance Protection Plan]3/[Except as otherwise provided in this Section 3,]4
the unvested portion of the award shall be forfeited as of the date (the
“Termination Date”) that the Grantee actually ceases to provide services to the
Company or an Affiliate in any capacity of Employee, Director or Consultant
(irrespective of whether the Grantee continues to receive severance or any other
continuation payments or benefits after such date) for any reason (such
cessation of the provision of services by Grantee being referred to as “Service
Termination”). A Service Termination shall not occur and Continuous Service
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Subsidiary or Affiliate, or any
successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a Subsidiary or Affiliate in any capacity of Employee, Director or
Consultant.
(c)[Certain Termination. In the event of a Service Termination, (i) by the
Company without Cause or by the Grantee for Good Reason in connection with or
within one (1) year after a Change in Control, (ii) by the Company as a result
of or following the Company providing a notice of non-renewal of the Employment
Agreement, in accordance with Section __ of the Employment Agreement, in
connection with or within one (1) year after a Change in Control, [(iii) by the
Company without Cause, (iv) by the Company by providing a notice of non-renewal
in accordance with Section __ of the Employment Agreement, (v) by the Grantee
for Good Reason], or (vi) resulting from the Grantee's Disability or death, any
unvested portion of the Granted Units shall vest on the Termination Date and the
shares of Common Stock to be issued under the vested Granted Units in accordance
with Section 4 herein shall be delivered to the Grantee on the applicable
Vesting Date.]
SECTION 4.SETTLEMENT OF GRANTED UNITS.
Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver to
the Grantee on each Vesting Date a number of shares of Common Stock equal to the
aggregate number of Granted Units that vest as of such date; provided, however,
that no shares of Common Stock will be issued in settlement of this award unless
the issuance of shares complies with all relevant provisions of law and the
requirements of any stock exchange upon which the shares of Common Stock may
then be listed. No fractional shares of Common Stock will be issued. The Company
will pay cash in respect of fractional shares of Common Stock.
SECTION 5.WITHHOLDING REQUIREMENTS.
In accordance with Section 14.2 of the Plan, the Grantee shall make arrangements
satisfactory to the Company to enable it to satisfy all such withholding
requirements in respect of any delivery to the Grantee of shares of Common Stock
pursuant to Section 4(a) hereof.
SECTION 6.ADJUSTMENT OF GRANTED UNITS.
If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends), any extraordinary dividend,
distribution of cash




--------------------------------------------------------------------------------




or other assets to Shareholders of the Company, in order to prevent dilution or
enlargement of participants' rights under the Plan, the Committee shall adjust,
in an equitable manner, the number and kind of shares that will be paid to the
Grantee upon settlement of the Granted Units.
SECTION 7.MISCELLANEOUS PROVISIONS.
(a)No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.
(b)Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee's rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.
(c)Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.
(d)Entire Agreement. This Agreement, the Plan and the [Executive Severance
Protection Plan]5/[Employment Agreement]6 constitute the entire contract between
the parties hereto with regard to the Granted Units. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
(e)Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
(f)Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee's assigns and the legal representatives, heirs and
legatees of the Grantee's estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.
(g)Section 409A. The following shall only be applicable if the Grantee is
subject to taxation in the United States or the Grantee is otherwise subject to
Section 409A:
(i)[If any Granted Units (any payment in lieu thereof), shares of Common Stock
in respect thereof or other benefit provided by the Company to the Grantee
pursuant to this Agreement and in connection with the Grantee's Service
Termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Grantee is a
specified employee as defined in Section 409A(2)(B)(i) as of the date of such
Service Termination, no part of such Granted Units (any payment in lieu
thereof), shares of Common Stock in respect thereof or other benefit shall be
delivered or paid before the day that is six (6) months plus one (1)




--------------------------------------------------------------------------------




day after the date of such Service Termination (the “New Payment Date”). The
aggregate of any Granted Units (any payment in lieu thereof), shares of Common
Stock in respect thereof or other benefit that otherwise would have been
delivered or paid to the Grantee during the period between the date of Service
Termination and the New Payment Date shall be delivered or paid to the Grantee
in a lump sum on such New Payment Date. Thereafter, any delivery or payments
that remain outstanding as of the date immediately following the New Payment
Date shall be delivered or paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.]7 
[(i)    If any Granted Units (any payment in lieu thereof), shares of Common
Stock in respect thereof or other benefit provided by the Company to the Grantee
pursuant to this Agreement and in connection with the Grantee's Service
Termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Grantee is a
specified employee as defined in Section 409A(2)(B)(i) as of the date of such
Service Termination, no part of such Granted Units (any payment in lieu
thereof), shares of Common Stock in respect thereof or other benefit shall be
delivered or paid under this Agreement (other than a delivery or payment that
qualifies as a “short-term deferral” under Section 409A) to the Grantee during
the period lasting six months from the date of such Service Termination unless
the Company determines that there is no reasonable basis for believing that
making such delivery or payment would cause the Grantee to suffer any adverse
tax consequences pursuant to Section 409A. If any delivery or payment to the
Grantee is delayed pursuant to the immediately preceding sentence, such payment
instead shall be made on the first business day following the expiration of the
six-month period referred to in that sentence. The Company shall consult with
the Grantee in good faith regarding implementation of this section 6(g)(i);
provided that neither the Company nor its employees or representatives shall
have liability to the Grantee with respect thereto.]8 
(ii)The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, any Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or other benefit
provided by the Company to the Grantee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If however, the Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or any other benefit
is deemed to not comply with Section 409A, the Company and the Grantee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any settlement of Granted Units or any payment
in lieu thereof) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Grantee the after-tax economic
equivalent of what otherwise has been provided to the Grantee pursuant to the
terms of this Agreement; provided, further that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.
(iii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the delivery of shares
of Common Stock under vested Granted Units (or the payment of any amount in lieu
thereof) subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service”




--------------------------------------------------------------------------------




within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a “Service Termination” or termination or
interruption of “Continuous Service” or like terms shall mean separation from
service.
(iv)If under this Agreement, an amount is paid or delivered in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.
(v)Anything to the contrary herein or in the Plan or [the Executive Severance
Protection Plan]9/[the Employment Agreement]10 notwithstanding, neither the
Company or any of its Subsidiaries or Affiliates or any of their respective
employees, directors, officers, agents or representatives nor any member of the
Committee shall have any liability to a Grantee or otherwise with respect to the
failure of the Plan, the Granted Units or the Award Agreement to comply with
Section 409A.
(h)Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.
(i) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).
SECTION 8.RESTRICTIVE COVENANTS11 
(a)Confidentiality. The Grantee shall not disclose to anyone or make use of any
trade secret or proprietary or confidential information of the Company or an
Affiliate, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company owes an
obligation not to disclose such information, which he or she acquires during the
period of employment, including, without limitation, records kept in the
ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with his or her work as an employee of the
Company or an Affiliate, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him or her to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 7(a). The Grantee hereby sells, assigns and transfers to the
Company all of his or her right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during his or her employment, are made or conceived by him or her, alone or with
others, and that relate to the Company or an Affiliate's present business or
arise out of any work he or she performs or information he or she receives
regarding the business of the Company or an Affiliate while employed by the
Company or an Affiliate. The Grantee shall fully disclose to the Company or an
Affiliate as promptly as possible all information known or possessed by him or
her concerning the Rights, and upon request by the Company or an Affiliate and
without any further compensation in any form to him or her by the Company or an
Affiliate, but at the expense of the Company or an Affiliate, execute all
applications for patents and copyright registrations, assignments thereof and
other applicable instruments and do all things that the Company or an Affiliate
may reasonably deem necessary to vest and maintain in it the entire right, title
and interest in and to all such Rights. Grantee hereby agrees that prior to or
immediately following his or her termination of employment he or she shall
return all Company property in his or her possession




--------------------------------------------------------------------------------




(and signing a written acknowledgment to this effect), including but not limited
to all computer software, computer access codes, laptops, cell phone,
Blackberries, keys and access cards, credit cards, vehicles, telephones, office
equipment and all copies (including drafts) of any documentation or information
(however and wherever stored) relating to the business of the Company or an
Affiliate.
(b)Non-compete; Non-solicitation. For and in consideration of the compensation
to be paid by the Company pursuant to the terms hereof, and in recognition of
the fact that the Grantee will have access to confidential information and other
valuable rights of the Company or an Affiliate, the Grantee covenants and agrees
that he will not, at any time during his employment with the Company or an
Affiliate and for a period of twelve (12) months thereafter, directly or
indirectly, engage in any business or in any activity related to the
development, sale, production, manufacturing, marketing or distribution of
products or services that are in competition with products or services that the
Company, its parent company or any of their subsidiaries (in the case of other
subsidiaries of the parent company, to the extent Grantee has had access to
Confidential Information of such subsidiaries) produces, sells, manufactures,
markets, distributes or has interest in, in any state or foreign country in
which the Company, its parent company or any of their subsidiaries (in the case
of other subsidiaries of the parent company, to the extent Grantee has had
access to Confidential Information of such subsidiaries) then conducts business
or reasonably has plans to conduct business. It is not the intent of this
covenant to bar the Grantee from employment in any company whose general
business is the manufacture of communications equipment or delivery of
communications services, only to limit specific and direct competition with the
Company. Notwithstanding the foregoing, nothing contained in this Agreement
shall prevent the Grantee from being an investor in securities of a competitor
listed on a national securities exchange or actively traded over-the-counter so
long as such investments are in amounts not significant as compared to his total
investments or to the aggregate of the outstanding securities of the issuer of
the same class or issue of the specific securities involved. The Grantee further
agrees that during his employment by the Company or an Affiliate and for a
period of twelve (12) months thereafter, the Grantee shall not, directly or
indirectly, induce, attempt to induce, or aid others in inducing, an exempt
employee of the Company or an Affiliate to accept employment or affiliation with
another firm or corporation engaging in such business or activity of which the
Grantee is an employee, owner, partner or consultant.
(c)Scope. The Company and the Grantee agree that the duration and geographic
scope of the Restrictive Covenant provision set forth in this Section 7 are
reasonable. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both, are unreasonable and that
such provision is to that extent unenforceable, the Company and the Grantee
agree that the provision shall remain in full force and effect for the greatest
time period and in the greatest area that would not render it unenforceable. The
Company and the Grantee intend that this provision shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and each and every political subdivision
of each and every country outside the United States of America where this
provision is intended to be effective.
SECTION 9.CLAW BACK12 
If a Grantee violates the requirements of Section 7 of this Agreement, then in
addition to all remedies in law and/or equity available to the Company, Grantee
shall forfeit all unvested Granted Units and




--------------------------------------------------------------------------------




vested Granted Units for which delivery of the underlying shares of Common Stock
has not occurred. In addition, with respect to Granted Units for which shares of
Common Stock were previously issued to the Grantee pursuant to Section 4 hereof,
the Grantee shall immediately pay to the Company the Fair Market Value of such
Common Stock on the date(s) such Granted Units vested, without regard to any
taxes that may have been deducted from such amount.
SECTION 10.DEFINITIONS
To be revised as necessary depending on whether the Grantee has an employment
agreement and if so, the specific terms of the agreement..
(a)“Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest, as determined
by the Board, and (ii) any Subsidiary.
(b)“Agreement” shall mean this Deferred Stock Award Agreement.
(c)[“Cause” shall have the meaning ascribed to it in the Employment Agreement.]
(d)[“Change in Control” shall have the meaning ascribed to it in the Employment
Agreement.]
(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
(f)[“Disability” shall have the meaning ascribed to it in the Employment
Agreement.]
(g)[“Employment Agreement” shall mean the employment agreement by and between
Comverse Technology, Inc. and the Grantee, dated as of [DATE], as may be amended
from time to time.]
(h)[“Good Reason” shall have the meaning ascribed to it in the Employment
Agreement.]
(i)“Grant Date” shall have the meaning described in Section 1(a) of this
Agreement.
(j)“Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.
(k)“Grantee” shall have the meaning described in Section 1(a) of this Agreement.
(l)“Plan” shall have the meaning described in Section 1(c) of this Agreement.
(m)“Section 409A” shall mean Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof.




--------------------------------------------------------------------------------




(n)“Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.
(o)“Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.
(p)“Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.
_____________________
1.
To be used for a Grantee who participates in the Executive Severance Protection
Plan.

2.
To be used for a Grantee who has special vesting terms in an employment
agreement.

3.
To be used for a Grantee who participates in the Executive Severance Protection
Plan.

4.
To be used for a Grantee who has special vesting terms in an employment
agreement.

5.
To be used for a Grantee who participates in the Executive Severance Protection
Plan.

6.
To be used for a Grantee who has special vesting terms in an employment
agreement.

7.
To be used for any Grantee other than a Grantee who participates in the
Executive Severance Protection Plan.

8.
To be used for a Grantee who participates in the Executive Severance Protection
Plan.

9.
To be used for a Grantee who participates in the Executive Severance Protection
Plan.

10.
To be used for a Grantee who has special vesting terms in an employment
agreement.

11.
To be used for a Grantee employed by an entity other than the Company.

12.
To be used for a Grantee employed by an entity other than the Company.



(Signature Page Follows)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as set forth below and this
Agreement shall be dated as of the latest date set forth below.




GRANTEE:                    COMVERSE TECHNOLOGY, INC.


____________________________        By:__________________________
Name:                        
Dated: ______________________        Title:    
Dated: _______________________




